COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Joyce McMillin Sturdivant v. The State of Texas

Appellate case numbers: 01-12-00089-CR; 01-12-00184-CR

Trial court case number: 2011-564-C2

Trial court:              54th District Court, McLennan County

        On May 14, 2013, this Court issued its opinion affirming the judgment of the trial court.
See Sturdivant v. State, No. 01-12-00089-CR, 2013 WL 1972179 (Tex. App.—Houston [1st
Dist.] May 14, 2013, pet. granted). On October 9, 2013, the Texas Court of Criminal Appeals
vacated our judgment and remanded the case to this Court for reconsideration in light of Landers
v. State, 402 S.W.3d 252 (Tex. Crim. App. 2013). The Court of Criminal Appeals instructed us
to “consider the effect of Landers, if any, on [our] reasoning and analysis in this case.” See
Sturdivant v. State, No. PD-0759-13, 2013 WL 5538958 (Tex. Crim. App. Oct. 9, 2013) (per
curiam). The case will be resubmitted for disposition in accordance with the opinion of the
Court of Criminal Appeals.

        As the Court of Criminal Appeals decided Landers after we issued our opinion in this
case, the effect of that case was not addressed in the original briefs filed in this Court. On
November 19, 2013, the State filed a supplemental brief on remand. If appellant wishes to file a
supplemental brief on remand, it is due thirty days from the date of this order. See Bell v. State,
956 S.W.2d 560, 561 (Tex. Crim. App. 1997); Theus v. State, 863 S.W.2d 489, 491 (Tex. Crim.
App. 1993) (per curiam).

      The case will be set for submission at a future date, and the parties will be notified of the
submission date.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                        Acting individually       Acting for the Court


Date: November 21, 2013